     Case 1:12-cr-00435 Document 145 Filed on 03/18/20 in TXSD Page 1 of 6



                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

UNITED STATES OF AMERICA   '
                           '
v.                         '                          CRIMINAL NO. 1:12-cr-435-S1
                           '
TOMAS YARRINGTON RUVALCABA '

                GOVERNMENT'S RESPONSE TO DEFENDANT’S
          MOTION TO DISMISS INDICTMENT AS IMPERMISSIBLY VAGUE

       COMES NOW the United States of America, by and through Ryan K. Patrick, the United

States Attorney for the Southern District of Texas, and Karen Betancourt, Assistant United States

Attorney, and files this Response to Defendant’s Motion to Dismiss Various Counts of the

Indictment as Impermissibly Vague, and as good cause would show the Court the following:

                                                 I.

       Defendant Yarrington filed a motion on March 2, 2020 requesting that the Court dismiss

Counts 1, 4, 5, 8, and 10, alleging they are impermissibly vague. (Document 143).              The

Government contends that the 53 page speaking indictment against defendant Yarrington provides

more than sufficient detail to ward off a vagueness challenge. (Document 20).

                                             II. Count One

       The defendant is charged in Count One with engaging in a criminal enterprise whose

members conspired to engage in a pattern of racketeering activity, in violation of Title 18, United

States Code, Section 1962(d). Defendant Yarrington believes this count is defective because it

fails to identify the members of the enterprise that form the core of that charge and fails to

adequately describe the alleged enterprise. The members of the enterprise are clearly discernible

from the discovery provided in this case. With respect to the description requirement, it is clearly

adequate as it describes an association in fact enterprise under 18 USCA 1961(4).
     Case 1:12-cr-00435 Document 145 Filed on 03/18/20 in TXSD Page 2 of 6



                   “As we said in Turkette, an association-in-fact enterprise is simply a
          continuing unit that functions with a common purpose. Such a group need not have
          a hierarchical structure or a “chain of command”; decisions may be made on an ad
          hoc basis and by any number of methods—by majority vote, consensus, a show of
          strength, etc. Members of the group need not have fixed roles; different members
          may perform different roles at different times. The group need not have a name,
          regular meetings, dues, established rules and regulations, disciplinary procedures,
          or induction or initiation ceremonies. While the group must function as a continuing
          unit and remain in existence long enough to pursue a course of conduct, nothing in
          RICO exempts an enterprise whose associates engage in spurts of activity
          punctuated by periods of quiescence. Nor is the statute limited to groups whose
          crimes are sophisticated, diverse, complex, or unique; for example, a group that
          does nothing but engage in extortion through old-fashioned, unsophisticated, and
          brutal means may fall squarely within the statute's reach.

          Boyle v. United States, 556 U.S. 938, 948, 129 S. Ct. 2237, 2245–46, 173 L. Ed. 2d 1265

(2009).

          As a general rule, a count charging either a RICO substantive or conspiracy violation is

sufficient when it: (1) tracks the governing statutory language as to all the essential elements of

the charged offenses, "(2) 'fairly informs a defendant of the charge against which he must defend'

and (3) 'enables him to plead an acquittal or conviction in bar of future prosecutions for the same

offense.'" United States v. Titterington, 374 F.3d 453, 456 (6th Cir. 2004), (quoting Hamling v.

United States, 418 U.S. 87, 117 (1974)). The Fifth Circuit responded to a similar claim to dismiss

an allegedly defective RICO count in the Mitchell case, as follows:

                  To establish a section 1962(c) violation, the government must prove the
          existence of an enterprise, the defendant's employment by or association with that
          enterprise, and the defendant's conduct of or participation in the conduct of the
          enterprise's affairs through a pattern of racketeering activity. United States v.
          Cauble, 706 F.2d 1322, 1331 (5th Cir.1983); United States v. Phillips, 664 F.2d
          971, 1011 (5th Cir.1981). The “enterprise” is not synonymous with the “pattern of
          racketeering activity,” but is an entity separate and apart from the pattern of activity
          in which it engages. Thus, in every case the government must prove not only that
          there was a pattern of racketeering activity, but that it was conducted through a
          defined enterprise. Cauble, 706 F.2d at 1331. Section 1962(d) makes it illegal to
          conspire to violate the above-described substantive provision of RICO. Both
          section 1962(d) and section 1962(c) require that the enterprise affect interstate
          commerce. Cauble, 706 F.2d at 1331.

                                                     2
     Case 1:12-cr-00435 Document 145 Filed on 03/18/20 in TXSD Page 3 of 6



               With the elements of sections 1962(c) and (d) in mind, we examine the
       sufficiency of the indictment. The purpose of an indictment, of course, is to inform
       the accused of the charges against him. An indictment is sufficient if it contains the
       elements of the offenses charged, fairly informs the defendant of the charges he
       must be prepared to meet, and enables the accused to plead acquittal or conviction
       in bar of future prosecutions for the same offense. Cauble, 706 F.2d at 1333; United
       States v. Stratton, 649 F.2d 1066, 1073 (5th Cir.1981). Here the substantive RICO
       count defined the enterprise as “a group of individuals associated in fact, to promote
       and facilitate the illegal importation and smuggling of multi-ton quantities of
       marijuana into the United States from places outside the United States, and the
       distribution of said marijuana.” The RICO count delineated fourteen acts of
       racketeering activity by date, specified the participants involved by name, and laid
       out the elements of the offense. It is clear that the defendants received adequate
       notice of the charges against them and are able to plead their convictions in bar of
       future prosecutions for the same offense. The substantive RICO count thus
       adequately defined the “enterprise” involved.

United States v. Mitchell, 777 F.2d 248, 258–59 (5th Cir. 1985)

       The indictment sufficiently alleges the existence of an enterprise comprised of members of

the state government of Tamaulipas, Mexico independent businessmen including co-defendant

Fernando Cano, and the Gulf Cartel/Zeta Drug Trafficking Organization.

       In United States v. Sutherland, 656 F.2d 1181, 1197 (5th Cir.1981), the Fifth Circuit,

likewise, rejected a "lack of specificity" challenge to a RICO conspiracy count where it identified

the pattern of racketeering activity as "a number of bribes that occurred between November 1975

and January 1980," "to have occurred in the Western District of Texas," and the count cited and

tracked the applicable bribery statute. The instant indictment against Yarrington goes much further

than the Sutherland indictment and alleges the specific type of racketeering offenses that the

conspirators agreed would be committed and cites the appropriate statutory violations.

                                            III. Count Four

       Count Four’s defect, according to the defendant, is that it does not allege the statements

that were the object of the alleged conspiracy or the respect in which those unidentified statements

were false. The defendant is charged in Count Four, with conspiracy to make false statements to

                                                 3
     Case 1:12-cr-00435 Document 145 Filed on 03/18/20 in TXSD Page 4 of 6



a financial institution for the purpose of obtaining a loan, in violation of Title 18, United States

Code, Sections 371 and 1014. Voluminous discovery has been provided in the form of loan

documents and witness statements providing these details to the defense. However, this point may

be moot since the United States recognizes the specialty issue raised by the defense in their Motion

to Dismiss Count Four. (Document 142)

                                    IV. Counts Five, Eight and Ten

       Counts 5, 8, and 10, bank fraud violations, all share the same failing, according to the

defendant. He argues that the charged count must identify the alleged false and fraudulent

pretenses, representations, and promises, or state the respect in which they were false. He also

argues that the counts are vague because it omits the element of materiality. The counts clearly

delineate the dates of the offenses, the financial institutions involved, and the name on the loan.

Proving how the loans were false is part of the government’s burden of proof at trial. It is enough

if the indictment tracks the language of the statute. “An indictment is sufficient if it contains the

elements of the offenses charged, fairly informs the defendant of the charges he must be prepared

to meet, and enables the accused to plead acquittal or conviction in bar of future prosecutions for

the same offense.” Cauble, supra, 706 F.2d at 1333; United States v. Stratton, 649 F.2d 1066, 1073

(5th Cir.1981).

       With respect to materiality, it is a necessary part of the jury charge (See 5th Circuit Pattern

Charge 2.58B). The word “willfully” or other materiality term is not a necessary part of the

indictment. See, for example, the Second Circuit’s well-reasoned opinion below:

               We first address the claim that the indictment was defective because it failed
       to state that appellant's fraudulent acts were material. It is true that a bank fraud
       conviction requires a showing that the fraudulent conduct was material, Neder v.
       United States, 527 U.S. 1, 25, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999), although the
       bank fraud statute does not contain that actual word. 18 U.S.C. § 1344. In Neder,
       the Supreme Court held that materiality was an element of bank fraud because the

                                                 4
     Case 1:12-cr-00435 Document 145 Filed on 03/18/20 in TXSD Page 5 of 6



      word fraud incorporated fraud's “well-settled meaning at common law”—a
      “misrepresentation or concealment of material fact.” Id. at 22, 119 S.Ct. 1827.
      Appellant claims, therefore, that the indictment is insufficient because it does not
      explicitly use the word “material.” Appellant did not raise this issue in the district
      court, and thus we review only for plain error. United States v. Acosta, 470 F.3d
      132, 135 (2d Cir.2006) (per curiam).

              There was no error. If materiality can be inferred to be an element of
      criminal fraud because of the well-understood meaning of “fraud” as a legal term,
      an allegation of materiality can be inferred from use of the word fraud in the
      indictment. Moreover, as commonly understood among both lawyers and
      laypersons, “fraud” refers to conduct or speech intended to mislead the putative
      victim into parting with money or property. See United States v. Resendiz–Ponce,
      549 U.S. 102, 127 S.Ct. 782, 784, 166 L.Ed.2d 591 (2007) (agreeing with the
      Government that “the indictment at bar implicitly alleged that respondent engaged
      in the necessary overt act simply by alleging that he attempted to enter the United
      States,” because “[n]ot only does the word “attempt” as used in common parlance
      connote action rather than mere intent, but more importantly, as used in the law for
      centuries, it encompasses both the overt act and intent elements” of the crime of
      attempted illegal reentry (internal quotation marks omitted)). The materiality of the
      misleading conduct or speech is therefore at the heart of the word “fraud.” Conduct
      or speech that is immaterial—irrelevant—to a putative victim cannot be fraud.
      Finally, each of the counts on which appellant was convicted contained an
      allegation that he obtained money or credit “by means of false or fraudulent ...
      representations.” Again, one cannot fraudulently induce a victim to part with money
      or credit “by means of” immaterial representations.

      United States v. Klein, 476 F.3d 111, 113–14 (2d Cir. 2007), as corrected (Mar. 8, 2007)

                                                    V.

      The United States requests that the Defendant’s Motion to Dismiss the Indictment as

Impermissibly Vague be denied.

                                             Respectfully submitted,

                                             RYAN K. PATRICK
                                             UNITED STATES ATTORNEY

                                             By: s/ Karen Betancourt
                                             KAREN BETANCOURT
                                             Assistant United States Attorney
                                             Fed. Bar No. 847429
                                             Texas Bar No. 00790685
                                             600 E. Harrison St., #201

                                                5
     Case 1:12-cr-00435 Document 145 Filed on 03/18/20 in TXSD Page 6 of 6



                                           Brownsville, TX 78520
                                           Tel: (956) 548-2554
                                           Fax: (956) 548-2711

                              CERTIFICATE OF SERVICE

       I, Karen Betancourt, attorney for the government, hereby certify that a copy of the

Government’s Response to Defendant’s Motion to Dismiss the Indictment as Impermissibly

Vague has been provided by Notice of Electronic Filing March 18, 2020.

                                           s/ Karen Betancourt
                                           KAREN BETANCOURT
                                           ASSISTANT UNITED STATES ATTORNEY




                                              6
